


110 HR 3288 IH: To authorize appropriations for the U.S. Institute for

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3288
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize appropriations for the U.S. Institute for
		  Environmental Conflict Resolution, and for other purposes.
	
	
		1.Authorization of
			 appropriationsSection 13 of
			 the Morris K. Udall Scholarship and Excellence in National Environmental and
			 Native American Public Policy Act of 1992 (as redesignated by Section 6a of the
			 Environmental Policy and Conflict Resolution Act of 1998) (20 U.S.C. 5609) is
			 amended by striking subsection (b) and inserting the following:
			
				(b)Environmental
				Dispute Resolution FundThere are authorized to be appropriated
				to the Environmental Dispute Resolution Fund established under section 10 of
				this Act for the fiscal years 2009 through 2013 such sums as may be necessary
				for operating costs of the
				Institute.
				.
		
